AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Amendment (the "Amendment") to a certain Amended and Restated Loan and Security
Agreement, dated as of February 19, 2009, by and among RCM Technologies, Inc.
and all of its subsidiaries (collectively, the “Borrower”), Citizens Bank of
Pennsylvania, a Pennsylvania state chartered bank, in its capacity as
administrative agent and arranger (the “Agent”), and Citizens Bank of
Pennsylvania, as lender (the “Bank”).
WHEREAS, the Bank and the Borrower made, executed and delivered a Second Amended
and Restated Loan and Security Agreement, dated as of February 19, 2009 ( the
“Loan  and Security Agreement"), and in connection therewith the Borrower
executed and delivered a Sixth Amended and Restated Revolving Credit Note
payable to the order of the Bank, in the original principal amount of
$15,000,000.00, dated February 19, 2009 (the "Revolving Promissory Note"); and
WHEREAS, as security for (a) the punctual performance in full by the Borrower of
its obligations under the Loan Documents (as such term is defined in the Loan
and Security Agreement), (b) the punctual payment in full of all amounts owing
or to be owing under any Loan Document, (c) the punctual payment of any other
amounts which at any time may be due and payable from the Borrower to the Bank,
in each case whether presently existing or hereafter arising (collectively, the
"Secured Obligations"), the Borrower granted a security interest to the Bank in
the Collateral (as such term is defined in the Loan and Security Agreement),
pursuant to the terms and provisions of the Loan and Security Agreement; and
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Borrower has requested the Bank amend certain terms and provisions
of the Loan and Security Agreement, and the Bank is willing to consent to such
modifications upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
each intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1. Except as expressly defined herein, all terms used herein shall have the
meanings ascribed to them in the Loan and Security Agreement.  This Amendment is
intended to amend the Loan and Security Agreement, and the Loan and Security
Agreement shall be so amended, from and as of the date hereof.
 
2. The Loan and Security Agreement shall be amended so that all references to
"Agreement" contained therein shall mean the Loan and Security Agreement, as
amended herein, and as further amended, supplemented or modified from time to
time.
 
3. The definition of "Revolving Credit Maturity Date" found in Section 1.1 of
the Loan and Security Agreement is hereby amended and restated in its entirety
as follows:
"Revolving Credit Maturity Date"  ─ October 31, 2011.
 
4. Pursuant to the terms of the Loan and Security Agreement, as amended herein,
the Borrower has provided to the Bank, as security for the payment and
performance of any and all of the Obligations and the performance of all other
obligations and covenants of Borrower under the Loan and Security Agreement, as
amended herein, the Revolving Promissory Note,  and each other Loan Document,
certain or contingent, now existing or hereafter arising, which are now, or may
at any time or times hereafter be owing by Borrower to Bank, a first priority,
perfected security interest in the Collateral.  The Borrower hereby ratifies and
confirms the
 
2

--------------------------------------------------------------------------------

 
liens and security interests granted under the Loan and Security Agreement; and
further ratifies and confirms, without condition, that (a) such liens and
security interests shall secure the payment and performance of any and all of
the Obligations and the performance of all other obligations and covenants of
Borrower under the Loan and Security Agreement, as amended herein, the Revolving
Promissory Note, and each other Loan Document, certain or contingent, now
existing or hereafter arising, which are now, or may at any time or times
hereafter be owing by Borrower to Bank, and (b) the perfected status and
priority of such liens and security interests shall not be affected in any way
by the amendments to the Loan and Security Agreement , as set forth herein.  The
Borrower acknowledges that the outstanding principal amounts of the Revolving
Promissory Note are due and owing without any claim, defense or set-off.
 
5. All representations, warranties and covenants of the Borrower contained in
the Loan and Security Agreement, are hereby ratified and confirmed without
condition as if made anew upon the execution of this Amendment and are hereby
incorporated by reference.  All representations, warranties and covenants of the
Borrower, whether hereunder, or contained in the Loan and Security Agreement,
shall remain in full force and effect until all amounts due under the Loan and
Security Agreement, as amended herein, the Revolving Promissory Note, and each
other Loan Document, are satisfied in full.
 
6. Except as modified by the terms hereof, all terms, provisions and conditions
of the Loan and Security Agreement, the Revolving Promissory Note and each other
Loan Document, are in full force and effect, and are hereby incorporated by
reference as if set forth herein.  This Amendment and the Loan and Security
Agreement shall be deemed as complementing and not restricting the Bank's rights
hereunder or thereunder.  If there is any conflict or discrepancy between the
provisions of this Amendment, and any provision of the Loan and Security
Agreement, the terms and provisions of this Amendment shall control and prevail.
 
3

--------------------------------------------------------------------------------

 
7. As a condition precedent to the effectiveness of this Amendment,
simultaneously with the execution and delivery of this Amendment, the Borrower
shall deliver to the Bank the following:
 
(a) Certified copies of resolutions of the directors  of the Borrower
authorizing the execution, delivery and performance of this Amendment and any
other document hereunder, which resolutions shall be in form and substance
satisfactory to the Bank in its sole discretion.
 
8. The Borrower hereby represents, warrants and certifies to the Bank that no
Event of Default or Unmatured Event of Default has occurred and is presently
existing under the Loan Documents.
 
9. This Amendment (a) shall be construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania; (b) shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
(c) may be executed in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument; and (d) may only be amended or modified pursuant to a writing signed
by the parties hereto.
 
10. THE BORROWER HEREBY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR AGAINST THE BANK WITH
RESPECT TO THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO.
 
4

--------------------------------------------------------------------------------

 
(a) The Borrower hereby agrees that it will pay, or cause to be paid or
reimburse the Bank for, all of the Bank's costs and expenses in connection with
this Amendment, including without limitation the fees of its legal counsel.
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of
the 22 day of July, 2011.

 
5

--------------------------------------------------------------------------------

 

 
BORROWER:                                                            RCM
TECHNOLOGIES, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

 


RCM TECHNOLOGIES (USA), INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                  
 
PROGRAMMING ALTERNATIVES OF
MINNESOTA, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                       
 
RCMT DELAWARE, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                 
 
RCM TECHNOLOGIES CANADA CORP.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

 
 
BUSINESS SUPPORT GROUP OF
MICHIGAN, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                     
 
 
6

--------------------------------------------------------------------------------

 
 
SOLTRE TECHNOLOGY, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                      
 
RCM TECHNOLOGIES SERVICES
COMPANY, INC.
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller
 
Chief Financial Officer

                                                   
 
 
AGENT:
CITIZENS BANK OF PENNSYLVANA,

 
as Administrative Agent and Arranger

 
                                                          
By:
/s/ Derrick R. Davis
 
Derrick R. Davis
 
SVP

                                               
 
LENDERS:                                           CITIZENS BANK OF
PENNSYLVANIA, as
Lender
 
                                                             

 
/s/ Derrick R. Davis
 
Derrick R. Davis
 
SVP

 
 
  7
 
